DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation - 35 USC § 112(f)/6th ¶
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 11: “obtaining module” (i.e. module for obtaining), where the disclosed corresponding is a processor and correspond algorithm (¶242).
Claims 11 and 13: “determining unit” (i.e. unit for determining), where the disclosed corresponding is a processor and correspond algorithm (¶250 and ¶252).
Claims 11 and 13: “receiving unit” (i.e. unit for receiving), where the disclosed corresponding is a receiver (¶251).
Claim 11: “sending module” (i.e. module for sending), where the disclosed corresponding is a transmitter (¶253).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
Claims 1, 7, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105353391 A, where all references are to the English translation) in view of O'Meagher (US 2005/0064878 A1).
In regard to claim 1, Wang discloses:
obtaining, by a server, first location information of a mobile terminal (p. 5, item 3));
obtaining, by the server, correction information for the one of the plurality of base stations the first base station according to the first location information, wherein the correction information is determined according to a real-time kinematic (RTK) observation value obtained by a continuously operating reference stations CORS system, wherein the first location information comprises location information of the mobile terminal (p. 5, item 4)), and the correction information comprises a first virtual 
sending, by the server, a request message to the CORS system, wherein the request message is used for requesting the first VRS differential correction for the mobile terminal from the CORS system, and the request message includes the location information of the mobile terminal (abstract, lines 3-4; p. 5, item 3) and 4)); and
receiving, by the server, the first VRS differential correction sent by the CORS system, wherein the first VRS differential correction is determined by the CORS system according to the location information of the mobile terminal and the RTK observation value (p. 5, item 3) and 4)); and
sending, by the server, the correction information to a first base station, comprising: sending, by the server, the first VRS differential correction to the first base station, so that the first base station forwards the first VRS differential correction to the mobile terminal, and the mobile terminal corrects, according to the first VRS differential correction, the positioning information obtained from the positioning system by the mobile terminal, to determine the location of the mobile terminal (p. 5, item 4); p. 7, ¶1 and ¶8) [where the user terminal communicates with the application server over a cellular network, and one of ordinary skill in the art before the effective filing date of the invention would recognize that communication on a cellular network is via a serving cellular base station.  Thus, the correction information is inherently sent from the application server to the mobile terminal via a base station.].

O'Meagher teaches alternately (1) using the location of a first base station as location information in order to request differential corrections or (2) using the location determined by a user terminal as location information in order to request differential corrections for correcting the position of a mobile terminal (¶6; ¶21, lines 1-9; ¶38) 
Thus, these two elements were art-recognized equivalents at the time of the invention.  One of ordinary skill in the art would have found it obvious before the effective filing date of the invention to substitute using the base station location for the using of the mobile terminal position of Wang.  Additionally, this is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods of obtaining a differential correction, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of determining the differential correction.
In regard to claim 11, Wang discloses a server (left, Fig. 2), comprising: 
an obtaining module configured to:
obtain first location information of a mobile terminal (p. 5, item 3)), and
obtain correction information for the a mobile terminal according to the first location information, wherein the correction information is determined according to a real-time kinematic RTK observation value obtained by a continuously operating reference stations CORS system (p. 5, item 4)), wherein the first location information comprises location information of the mobile terminal, and the correction 
a sending module configured to send a request message to the CORS system, wherein the request message is used for requesting the first VRS differential correction for the mobile terminal from the CORS system, and the request message includes the location information of the mobile terminal (abstract, lines 3-4; p. 5, item 3) and 4));
wherein the obtaining module further comprises a receiving unit, configured to receive the first VRS differential correction sent by the CORS system, wherein the first VRS differential correction is determined by the CORS system according to the location information of the mobile terminal and the RTK observation value (p. 5, item 3) and 4)); and
wherein the sending module is further configured to send the first VRS differential correction to a first base station, so that the first base station forwards the first VRS differential correction to the mobile terminal, and the mobile terminal corrects, according to the first VRS differential correction, the positioning information obtained from the positioning system by the mobile terminal, to determine the location of the mobile terminal (p. 5, item 4); p. 7, ¶1 and ¶8) [where the user terminal communicates with the application server over a cellular network, and one of ordinary skill in the art before the effective filing date of the invention would recognize that communication on a cellular network is via a serving cellular base station.  Thus, the correction information is inherently sent from the application server to the mobile terminal via a base station.].

O'Meagher teaches alternately (1) using the location of a first base station as location information in order to request differential corrections or (2) using the location determined by a user terminal as location information in order to request differential corrections for correcting the position of a mobile terminal (¶6; ¶21, lines 1-9; ¶38) 
Thus, these two elements were art-recognized equivalents at the time of the invention.  One of ordinary skill in the art would have found it obvious before the effective filing date of the invention to substitute using the base station location for the using of the mobile terminal position of Wang.  Additionally, this is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods of obtaining a differential correction, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of determining the differential correction.
In regard to claim 7, Wang further teaches wherein the sending, by the server, the correction information to the first base station comprises: sending, by the server, the VRS differential correction to the first base station, so that the first base station forwards the VRS differential correction to the mobile terminal, and the mobile terminal corrects, according to the VRS differential correction, the positioning information obtained from the positioning system by the mobile terminal, to determine the location of the mobile terminal (p. 5, item 4); p. 7, ¶1 and ¶8) [where the user terminal communicates with the application server over a cellular network, and one of ordinary skill in the art before the 
O'Meagher further teaches that the virtual reference station (VRS) system works by determining, by a server, at least three target RTK observation values for the first base station from an RTK observation value set according to a first location information, wherein the RTK observation value set comprises multiple RTK observation values sent by the correction network system to the server, and each of the multiple RTK observation values includes location information of a location that the RTK observation value is for; and determining, by the server, the VRS differential correction according to the at least three target RTK observation values (321-328, Fig. 3; ¶3; ¶15) [where Fig. 3 illustrates at least three reference stations, and ¶3 teaches that the VRS system uses all of the reference stations to interpolate the correction for the virtual reference station].
In regard to claim 16, Wang further teaches wherein the sending module is further configured to send the VRS differential correction to the first base station, so that the first base station forwards the VRS differential correction to the mobile terminal, and the mobile terminal corrects, according to the VRS differential correction, the positioning information obtained from the positioning system by the mobile terminal, to determine the location of the mobile terminal (p. 5, item 4); p. 7, ¶1 and ¶8) [where the user terminal communicates with the application server over a cellular network, and one of ordinary skill in the art before the effective filing date of the invention would recognize that communication on a cellular network is via a serving cellular base station.  Thus, 
O'Meagher further teaches the RTK observation value set comprises multiple RTK observation values, and each of the multiple RTK observation values carries location information of a location that the RTK observation value is for; and a determining unit, configured to: determine at least three target RTK observation values for the location of the first base station from the RTK observation value set according to the location of the first base station, and determine the VRS differential correction according to the at least three target RTK observation values (321-328, Fig. 3; ¶3; ¶15) [where Fig. 3 illustrates at least three reference stations, and ¶3 teaches that the VRS system uses all of the reference stations to interpolate the correction for the virtual reference station].

Claims 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and O'Meagher, as applied to claims 1 and 11, and further in view of Dreier (US 6,100,842 A) and Arslan (US 2018/0003507 A1).
In regard to claim 5, Wang and O'Meagher fail to teach a second base station (col. 6, line 43-67) [where the first base station is the "first rover station" and second base station is the "second rover station"].
Arslan teaches adjusting where an operation takes place based on the processing capability of a server (¶39, final sentence).

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that each base station receives needed corrections.
In regard to claim 6, Drier further teaches the correction information further comprises a second VRS differential correction, and the first location information further comprises location information of the second base station, wherein the obtaining, by the server, correction information for the first base station according to the first location information further comprises: determining, by the server according to the location information of the second base station, the first base station that is closest to the second base station; and determining, by the server, the second VRS differential correction according to a differential correction for the target first base station, wherein the target first base station is in one-to-one correspondence with at VRS differential corrections; and wherein the sending, by the server, the correction information to the base station further comprises: sending, by the server, the second VRS differential correction to the second base station, so that the second base station forwards the second VRS differential correction to a second mobile terminal, and the second mobile 
O'Meagher further teaches that the virtual reference station (VRS) system works by determining, by a server, at least three target RTK observation values for the base station from an RTK observation value set according to a first location information, wherein the RTK observation value set comprises multiple RTK observation values sent by the correction network system to the server, and each of the multiple RTK observation values includes location information of a location that the RTK observation value is for; and determining, by the server, the VRS differential correction according to the at least three target RTK observation values (321-328, Fig. 3; ¶3) [where Fig. 3 illustrates at least three reference stations, and ¶3 teaches that the VRS system uses all of the reference stations to interpolate the correction for the virtual reference station.
In regard to claim 15, Wang and O'Meagher fail to teach a second base station (col. 6, line 43-67) [where the first base station is the "first rover station" and second base station is the "second rover station"].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to, since a method is known to propagate corrections from first base stations that receive a correction from the reference network to second base stations that don't, apply this process to a situation where a second base station cannot receive a correction from the reference network because the reference network is at processing capability in order to provide the needed corrections to the second base stations.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that each base station receives needed corrections.
Drier further teaches the correction information further comprises a second VRS differential correction, and the obtaining module further comprises a determination unit, configured to determine, according to a location of the second base station, a target first base station that is closest to the second base station; and determine the second VRS differential correction according to first VRS differential correction for the target first base station, wherein each of the target first base station is in one-to-one correspondence with each of the first VRS differential correction, and wherein the first VRS differential correction is determined by the CORS system according to the location information of the first base station and the RTK observation value; and wherein the sending module is further configured to send the second VRS differential correction to the second base station, so that the second base station forwards the second VRS 
O'Meagher further  teaches that the virtual reference station (VRS) system works by determining, by a server, at least three target RTK observation values for the base station from an RTK observation value set according to a first location information, wherein the RTK observation value set comprises multiple RTK observation values sent by the correction network system to the server, and each of the multiple RTK observation values includes location information of a location that the RTK observation value is for; and determining, by the server, the VRS differential correction according to the at least three target RTK observation values (321-328, Fig. 3; ¶3) [where Fig. 3 illustrates at least three reference stations, and ¶3 teaches that the VRS system uses all of the reference stations to interpolate the correction for the virtual reference station.

Claims 1, 7, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS document Huang (CN 104796982 A, where all references are to the attached English translation) in view of O'Meagher (US 2005/0064878 A1).
claim 1, Huang discloses:
obtaining, by a server (PDT core net, Fig. 1, left box, right sub-box), first location information of a first base station (PDT base station, Fig. 1, left box, middle sub-box; p. 4, item 5));
obtaining, by the server, correction information for the one of the plurality of base stations the first base station according to the first location information, wherein the correction information is determined according to an observation value obtained by a continuously operating reference stations CORS system (Fig. 1; right box), wherein the first location information comprises location information of the first base station, and the correction information comprises a differential correction (p. 4, item 8) and 9)), wherein the obtaining, by the server, correction information for the first base station according to the first location information comprises:
sending, by the server, a request message to the CORS system, wherein the request message is used for requesting the first differential correction for the first base station from the CORS system, and the request message includes the location information of the first base station (p. 4, items 6) to 8)); and
receiving, by the server, the first differential correction sent by the CORS system, wherein the first differential correction is determined by the CORS system according to the location information of the first base station and the observation value (p. 4, item 8)); and
sending, by the server, the correction information to the first base station, comprising: sending, by the server, the first differential correction to the first base station, so that the first base station forwards the first differential correction to the mobile 
Huang fails to disclose the observation value being a real-time kinematic (RTK) observation value and the differential correction being a VRS differential correction.
O'Meagher teaches using RTK observation values to determine VRS differential corrections (512, Fig. 5A; ¶2-3; ¶15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to determine a more accurate position using RTK corrections and a virtual reference station near the position of the mobile terminal.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a more accurate position of the mobile terminal is determined.
In regard to claim 11, Huang discloses:
an obtaining module (PDT core net, Fig. 1, left box, right sub-box) configured to: obtain first location information (p. 4, item 5)) of a first base station (PDT base station, Fig. 1, left box, middle sub-box), and obtain correction information for the a first base station according to the first location information, wherein the correction information is determined according to an observation value obtained by a continuously operating reference stations CORS system (Fig. 1; right box), wherein the first location information comprises location information of the first base station, and the correction 
a sending module configured to send a request message to the CORS system, wherein the request message is used for requesting the first differential correction for the first base station from the CORS system, and the request message includes the location information of the first base station (p. 4, items 6) to 8)); 
wherein the obtaining module further comprises a receiving unit, configured to receive the first differential correction sent by the CORS system, wherein the first differential correction is determined by the CORS system according to the location information of the first base station and the observation value (p. 4, item 8)); and 
wherein the sending module is further configured to send the first differential correction to the first base station, so that the first base station forwards the first differential correction to the mobile terminal, and the mobile terminal; corrects, according to the first differential correction, the positioning information obtained from the positioning system by the mobile terminal, to determine the location of the mobile terminal (p. 4, items 9) to 11)).
In regard to claim 7, Huang further teaches wherein the sending, by the server, the correction information to the first base station comprises: sending, by the server, the differential correction to the first base station, so that the first base station forwards the differential correction to the mobile terminal, and the mobile terminal corrects, according to the differential correction, the positioning information obtained from the positioning 
O'Meagher further teaches that the virtual reference station (VRS) system works by determining, by a server, at least three target RTK observation values for the first base station from an RTK observation value set according to a first location information, wherein the RTK observation value set comprises multiple RTK observation values sent by the correction network system to the server, and each of the multiple RTK observation values includes location information of a location that the RTK observation value is for; and determining, by the server, the VRS differential correction according to the at least three target RTK observation values (321-328, Fig. 3; ¶3; ¶15) [where Fig. 3 illustrates at least three reference stations, and ¶3 teaches that the VRS system uses all of the reference stations to interpolate the correction for the virtual reference station].
In regard to claim 16, Huang further teaches wherein the sending module is further configured to send the differential correction to the first base station, so that the first base station forwards the differential correction to the mobile terminal, and the mobile terminal corrects, according to the differential correction, the positioning information obtained from the positioning system by the mobile terminal, to determine the location of the mobile terminal (p. 4, items 9) to 11)); and a receiving unit, configured to receive an observation value set sent by the CORS system (p. 4, item 8) and 9)).
O'Meagher further teaches the RTK observation value set comprises multiple RTK observation values, and each of the multiple RTK observation values carries location information of a location that the RTK observation value is for; and a .

Claims 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and O'Meagher, as applied to claims 1 and 11, and further in view of Dreier (US 6,100,842 A) and Arslan (US 2018/0003507 A1).
In regard to claim 5, Huang and O'Meagher fail to teach a second base station (col. 6, line 43-67) [where the first base station is the "first rover station" and second base station is the "second rover station"].
Arslan teaches adjusting where an operation takes place based on the processing capability of a server (¶39, final sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to, since a method is known to propagate corrections from first base stations that receive a correction from the reference network to second base stations that don't, apply this process to a situation where a second base station cannot receive a correction from the reference network because the reference network is at processing capability in order to provide the needed corrections to the second base stations.

In regard to claim 6, Drier further teaches the correction information further comprises a second VRS differential correction, and the first location information further comprises location information of the second base station, wherein the obtaining, by the server, correction information for the first base station according to the first location information further comprises: determining, by the server according to the location information of the second base station, the first base station that is closest to the second base station; and determining, by the server, the second VRS differential correction according to a differential correction for the target first base station, wherein the target first base station is in one-to-one correspondence with at VRS differential corrections; and wherein the sending, by the server, the correction information to the base station further comprises: sending, by the server, the second VRS differential correction to the second base station, so that the second base station forwards the second VRS differential correction to a second mobile terminal, and the second mobile terminal corrects, according to the second VRS differential correction, positioning information obtained from the positioning system by the second mobile terminal, to determine the location of the second mobile terminal (col. 6, line 43-67) [where in combination, all the corrections will be VRS differential corrections, and thus the determining will determine VRS differential corrections of the type described by Brown, the sending will send VRS differential corrections, the forwarding will forward VRS 
O'Meagher further teaches that the virtual reference station (VRS) system works by determining, by a server, at least three target RTK observation values for the base station from an RTK observation value set according to a first location information, wherein the RTK observation value set comprises multiple RTK observation values sent by the correction network system to the server, and each of the multiple RTK observation values includes location information of a location that the RTK observation value is for; and determining, by the server, the VRS differential correction according to the at least three target RTK observation values (321-328, Fig. 3; ¶3) [where Fig. 3 illustrates at least three reference stations, and ¶3 teaches that the VRS system uses all of the reference stations to interpolate the correction for the virtual reference station.
In regard to claim 15, Huang and O'Meagher fail to teach a second base station (col. 6, line 43-67) [where the first base station is the "first rover station" and second base station is the "second rover station"].
Arslan teaches adjusting where an operation takes place based on the processing capability of a server (¶39, final sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to, since a method is known to propagate corrections from first base stations that receive a correction from the reference network to second base stations that don't, apply this process to a situation where a second base station cannot receive a correction from the reference network because the reference network is at 
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that each base station receives needed corrections.
Drier further teaches the correction information further comprises a second VRS differential correction, and the obtaining module further comprises a determination unit, configured to determine, according to a location of the second base station, a target first base station that is closest to the second base station; and determine the second VRS differential correction according to first VRS differential correction for the target first base station, wherein each of the target first base station is in one-to-one correspondence with each of the first VRS differential correction, and wherein the first VRS differential correction is determined by the CORS system according to the location information of the first base station and the RTK observation value; and wherein the sending module is further configured to send the second VRS differential correction to the second base station, so that the second base station forwards the second VRS differential correction to a second mobile terminal, and the second mobile terminal corrects, according to the second VRS differential correction, positioning information obtained from the positioning system by the second mobile terminal, to determine the location of the second mobile terminal (col. 6, line 43-67) [where in combination, all the corrections will be VRS differential corrections, and thus the determining will determine VRS differential corrections of the type described by Brown, the sending will send VRS 
O'Meagher further teaches that the virtual reference station (VRS) system works by determining, by a server, at least three target RTK observation values for the base station from an RTK observation value set according to a first location information, wherein the RTK observation value set comprises multiple RTK observation values sent by the correction network system to the server, and each of the multiple RTK observation values includes location information of a location that the RTK observation value is for; and determining, by the server, the VRS differential correction according to the at least three target RTK observation values (321-328, Fig. 3; ¶3) [where Fig. 3 illustrates at least three reference stations, and ¶3 teaches that the VRS system uses all of the reference stations to interpolate the correction for the virtual reference station.

The following reference(s) is/are also found relevant:
	Kislig (GNSS Solutions: Virtual Reference Stations), which teaches that the virtual reference station (VRS) system works by determining, by a server, at least three target RTK observation values for the first base station from an RTK observation value set according to a first location information, wherein the RTK observation value set comprises multiple RTK observation values sent by the correction network system to the server, and each of the multiple RTK observation values includes location information of a location that the RTK observation value is for; and determining, by the 
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 9, with respect to the objections and 35 USC 112 rejection(s), have been fully considered and  are persuasive.  These objections and rejections have been withdrawn.
Applicant's arguments on p. 10-14, with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  In particular, Dreier is not cited to teach determining a correction for the first base station, or to teach the correction for the first base station being based on location information of the first base station.  To the extent that the rejection of Dreier refers to a first base station, it is that 15 in Fig. 1 in Dreier is the equivalent of the first base station that has already been taught by one of the main references, where the details of the first base station are taught by one of the main references.  The base stations that correspond to the first base stations in the main references is pointed out to distinguish from the second base station, which is what Dreier is cited to teach.  Dreier is not used in the rejections of claims 1 and 11.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648